Case: 20-10823     Document: 00516250814         Page: 1     Date Filed: 03/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       March 23, 2022
                                  No. 20-10823
                                                                       Lyle W. Cayce
                                                                            Clerk

   Darren Gunnels,

                                                           Plaintiff—Appellant,

                                       versus

   Donley County, Texas,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:17-CV-192


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Darren Gunnels has filed a motion for authorization to proceed in
   forma pauperis (IFP) on appeal from the district court’s order dismissing his
   Federal Tort Claims Act case. By moving in this court to proceed IFP, he is
   challenging the district court’s certification pursuant to 28 U.S.C.
   § 1915(a)(3) and Federal Rule of Appellate Procedure 24(a)(3)(A) that any


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10823      Document: 00516250814          Page: 2    Date Filed: 03/23/2022




                                    No. 20-10823


   appeal would not be taken in good faith because, as explained in the order and
   final judgment, the district court lacked jurisdiction after Gunnels failed to
   allege or prove that he had exhausted his administrative remedies. See Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). However, before this court
   Gunnels argues solely that he is financially eligible to proceed IFP on appeal;
   he does not challenge the district court’s jurisdictional ruling. His failure to
   identify any error in the district court’s analysis constitutes an abandonment
   of such claims. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d
   744, 748 (5th Cir. 1987).
          The appeal is without arguable merit and is thus frivolous. Howard v.
   King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is frivolous, it is
   dismissed. See 5th Cir. R. 42.2. The dismissal as frivolous of this appeal,
   which was filed when Gunnels was incarcerated, counts as a strike under
   § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996),
   abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532, 537
   (2015). Gunnels is cautioned that if he accumulates three strikes, he will no
   longer be allowed to proceed IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).
          IFP MOTION DENIED; APPEAL DISMISSED AS
   FRIVOLOUS; SANCTION WARNING ISSUED.




                                          2